IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42156

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 363
                                                )
       Plaintiff-Respondent,                    )   Filed: February 20, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SHEREE AMANDA MORENO,                           )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of thirty years, with a minimum
       period of confinement of fifteen years, for voluntary manslaughter enhanced for
       use of a deadly weapon during the commission of a crime, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Sheree Amanda Moreno pled guilty to voluntary manslaughter, I.C. § 18-4006(1),
enhanced for use of a deadly weapon during the commission of a crime, I.C. § 19-2520. The
district court sentenced Moreno to a unified term of thirty years, with a minimum period of
confinement of fifteen years. Moreno appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Moreno’s judgment of conviction and sentence is affirmed.




                                                   2